UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-7391


SUPREME RAHEEM ACKBAR, a/k/a Ronald Gary,

                Plaintiff – Appellant,

          v.

LIEUTENANT MCPHERSON; SERGEANT BOGERSRODE,

                Defendants – Appellees,

          and

MICHAEL MCCALL; SERGEANT BOGASTROKE; OFFICER MCCANTS;
CAPTAIN STONEBREAKER; RAMMARINE JAGLAL, Lieber CI Dentist;
GWENDOLYN T. STOKES, Registered Nurse at Lee Correctional
Institution; WILLIAM R. BYARS, JR., Commissioner of The
South Carolina Department of Corrections Commissioner,

                Defendants.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.     Richard M. Gergel, District
Judge. (2:14-cv-02246-RMG)


Submitted:   February 27, 2017               Decided:   March 9, 2017


Before MOTZ, AGEE, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Supreme Raheem Ackbar, Appellant Pro Se. Leigh Powers       Boan,
David J. Mills, MCNAIR LAW FIRM, PA, Pawleys Island,        South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     Supreme Raheem Ackbar appeals the district court’s order

entering judgment in favor of defendants following a bench trial

on Ackbar’s 42 U.S.C. § 1983 (2012) complaint.               We have reviewed

the record and Ackbar’s claims and find no reversible error.

Accordingly, we affirm for the reasons stated by the district

court.         Ackbar   v.   McPherson,       No.   2:14-cv-02246-RMG   (D.S.C.

Sept. 12, 2016).         We dispense with oral argument because the

facts    and    legal   contentions    are     adequately   presented    in   the

materials      before   this   court   and     argument   would   not   aid   the

decisional process.

                                                                        AFFIRMED




                                          3